Lyon, J.
This was an application for Injunction.
The defendant had sued out, against the complainant, a possessory warrant for the recovery of some negroes that the complainant had hired to him for a term which had not then expired, and who were in the possession of the complainant. And this bill was filed to injoin that proceeding, alleging that the defendant had so violated the terms of hiring, as thereby to annul and cancel it. By the terms of the contract of hiring of the negroes, and lease of the land, between *135the parties, the defendant was to he divested of the right, possession, and use of the whole property, for inhumanity to the negroes, or for taking any of them out of the county. The hill alleged that he had been cruel and inhuman to the negroes, and that he had sent one of them out of the county. General inhumanity and cruelty, as well as specific acts to particular negroes, were charged.
The defendant, being notified of the application, and called upon to show cause why the application should not be allowed, answered the bill, denying all the allegations of inhumanity and cruelty to the negroes, and all breach of the contract by him, wherein he could be divested of the rights acquired thereby. A number of affidavits, of different persons, were submitted by the complainant to support the allegations in the bill, and a number by the defendant, in support of his answer.
Upon the hearing and consideration thereof by the presiding Judge, the injunction was refused, and to this decision the complainant excepted, and that refusal is the only question 'before us.
The granting or refusal of an injunction, is a question for the discretion of the Judge to whom the same is presented. It is true that this. discretion may be controlled by this Court, but it will not be, unless it has been abused. It is true, also, this Court will more readily interfere with this discretion where the injunction has been refused, than where it has been allowed. In this case, we not only see no reason for interfering, but most' cordially concur with the Court below in its refusal. The answer denied the allegations of the bill most thoroughly and completely, and the affidavits in support of the answer, in their particularity and fullness, more than counterbalanced the force and effect of the affidavits offered by the complainant.
The bill contained a charge for trespass, or waste, in cutting and carrying away timber and wood from the land leased; and this charge appears to be supported by the accompanying affidavits, as well as by the admission of the answer. *136Ko injunction, however, was prayed against this waste, and if there had been, we do not see how it could have been allowed in favor of this complainant, as his interest does not appear to be affected thereby. The interest of complainant was that of tenant for the life of his wife, and that interest he had parted with to this defendant by this contract.